Citation Nr: 1646349	
Decision Date: 12/09/16    Archive Date: 12/21/16

DOCKET NO.  08-21 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a separate disability rating from August 4, 2011 for right lower extremity lumbar radiculopathy of the sciatic nerve and neuropathy with discogenic lateral thigh without paralysis, associated with intervertebral disc syndrome with degenerative arthritic changes.  

2.  Entitlement to service connection for hepatitis C.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to April 1986.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a July 2007 rating decision of the VA Regional Office (RO) in Winston-Salem, North Carolina, which is the Agency of Original Jurisdiction (AOJ) in this matter.

In April 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) in Washington, D.C. during a videoconference hearing convened at the RO.  A copy of the hearing transcript has been included in the record.  In May 2011 and August 2014, the Board remanded the appeal for additional development.  The case is again before the Board for appellate review.  

The record consists solely of electronic claims files, and has been reviewed.  New evidence has been added to the record since the most recent Supplemental Statement of the Case (SSOC) dated in December 2015, and has been considered pursuant to a September 2016 waiver of initial AOJ review of the evidence.  See 38 C.F.R. §§ 19.31, 20.1304(c) (2015).
   
The issues of service connection for hepatitis C and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.

FINDINGS OF FACT

1.  Between July 24, 2006 and August 4, 2011, the RO rated the Veteran's lower back disability as 20 percent disabling.  

2.  Between July 24, 2006 and August 4, 2011, the RO separately rated the Veteran's right lower extremity radiculopathy, which is due to the service-connected lower back disability, as 10 percent disabling.   

3.  From August 4, 2011, the Veteran has been rated as 40 percent disabled for incapacitating episodes due to intervertebral disc syndrome (IVDS).

4.  The 40 percent rating assigned for incapacitating episodes effective August 4, 2011 exceeds any combined rating for separate orthopedic and neurological disabilities from that date.     

5.  A separate disability rating for neurological disability is not warranted from August 4, 2011.  


CONCLUSION OF LAW

From August 4, 2011, the criteria for a separate disability rating for right lower extremity neurological symptomatology have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2015).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. 

VA notified the Veteran in July 2006 of the information and evidence needed to substantiate and complete the issue decided here, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, how to substantiate a claim for service connection, and how disability ratings and effective dates are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, any defect in notice would not be prejudicial here inasmuch as the Veteran's original service connection claim for lower spine disability has been granted, and the issue addressed here concerns the initial disability rating and effective date assigned.  See Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (December 22, 2003).    

With regard to the duty to assist, the Veteran's medical records, to include service treatment records (STRs), VA and private treatment records, and medical evidence from the Social Security Administration (SSA) have been obtained.  Moreover, the Veteran underwent VA examinations during the appeal period, reports and opinions of which adequately address the issue decided here.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

During the April 2011 Board hearing, the undersigned VLJ discussed the Veteran's claim for a higher initial rating for lower spine disability, clarifiied the issue, and asked questions designed to elicit any potentially relevant evidence in the Veteran's possession.  Furthermore, the undersigned described for the Veteran the type of evidence necessary to substantiate his claim.  This action supplemented VA's compliance with the VCAA and satisfied 38 C.F.R. § 3.103.  Moreover, in order to assist the Veteran further, the VLJ remanded the issue regarding lower spine disability on two occasions for development and additional medical inquiry. 

The Board thus finds that further action is unnecessary under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  The Veteran will not be prejudiced as a result of the Board's adjudication of the issue below.

II.  The Issue Regarding a Separate Disability Rating for 
Neurological Disability in the Right Lower Extremity 

On July 24, 2006, VA received the Veteran's claim for service connection for lumbar spine disability.  In the July 2007 rating decision on appeal, the RO granted the claim, and assigned a 20 percent disability rating effective the date of claim.  The Veteran contested the assigned rating.  In May 2011, the Board remanded the issue for additional development.  Following the development, the RO, in an August 2012 rating decision, increased the assigned disability rating for lumbar spine disability to 40 percent, effective August 4, 2011.  In August 2014, the Board decided the claim, finding a rating in excess of 20 unwarranted prior to August 4, 2011, and a rating in excess of 40 percent unwarranted thereafter.  

In August 2014, the Board also remanded to the RO the issue addressed here - i.e., whether the RO should assign a separate disability rating for right lower extremity radiculopathy or other neurological abnormalities associated with the service-connected lumbar spine disability.  In a November 2015 rating decision, based on an August 2015 medical opinion, the RO assigned a separate rating for right leg radiculopathy, effective between July 24, 2006 and August 4, 2011.  As explained in a subsequent December 2015 SSOC, the RO discontinued the separate rating August 4, 2011 because, effective that date, it rated the Veteran 40 percent disabled due to lumbar-related IVDS.  

Insofar as the RO awarded the separate disability rating prior to August 4, 2011, the issue has been resolved for the period between July 24, 2006 and August 4, 2011.  However, inasmuch as the separate rating has not continued during the entire appeal period (i.e., after August 4, 2011), the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  As such, the Board will address in the decision below whether the separate rating should continue at any time after August 4, 2011.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

As detailed in the Board's August 2014 decision, lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43.  When rating under the former formula, VA is directed to evaluate orthopedic disability separately with any associated objective neurologic abnormalities under an appropriate diagnostic code, and then combine the separate ratings under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-43, Note (1).  A rating under the latter formula is warranted where incapacitating episodes are present due to IVDS.  VA should then select whichever formula results in the higher evaluation.  Thus, the narrow question before the Board is whether, from August 4, 2011, the combined rating for separate neurologic and orthopedic symptoms would exceed the 40 percent rating assigned for incapacitating episodes caused by IVDS.  

The evidence included in the record since August 4, 2011 consists of lay assertions from the Veteran, treatment records from VA, SSA, and private providers, and VA compensation examination reports dated in August 2011 and August 2015.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes 

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  A 20 percent rating is warranted for IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.

In this matter, the RO found a 40 percent rating effective August 4, 2011 based on an August 2011 VA examiner's finding that the Veteran experienced incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.    

      The General Rating Formula for Diseases and Injuries of the Spine

Under this particular rating formula, compensable ratings of 10, 20, 40, 50, and 100 percent are authorized for various musculoskeletal disabilities such as limitation of motion, spasm, guarding, tenderness, fracture, abnormal gait, abnormal spinal contour, and ankylosis.  As will be detailed further below, the evidence has indicated no more than moderate neurological impairment in the right lower extremity since August 2011.  Moderate neurologic impairment warrants a 20 percent rating under the diagnostic code (DC) utilized by the RO, DC 8520.  See 38 C.F.R. § 4.124a.  As such, for a combined rating for orthopedic and neurologic disability to exceed the 40 percent assigned for IVDS, a rating of at least 40 percent must be assigned for orthopedic disability of the lumbar spine under this rating formula.  38 C.F.R. § 4.25.  A 40 percent rating is warranted under this formula for forward flexion in the thoracolumbar spine limited to 30 degrees or less, or for favorable ankylosis.  The higher ratings of 50 and 100 percent are authorized for unfavorable ankylosis.  Ankylosis is the "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint[.]"  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

The medical evidence dated since August 4, 2011 does not indicate forward flexion limited to 30 degrees or less, or any type of ankylosis.  The August 2011 VA examiner found no ankylosis in the thoracolumbar spine, and noted forward flexion to 80 degrees with no objective evidence of pain and with no additional functional loss or impairment after three repetitions.  38 C.F.R §§ 4.40, 4.45.  Similarly, the August 2015 examiner found no ankylosis and noted pain-free forward flexion in excess of 30 degrees (to 90 degrees) without any additional loss or impairment after three repetitions.  Neither of these findings regarding range of motion and ankylosis is countered by medical evidence found in VA, private, and SSA records.  Thus, based on the evidence dated since August 4, 2011, a rating in excess of 20 percent would be unwarranted for orthopedic disability under this particular rating formula.  

Pursuant to Note (1) of this rating formula, the RO rated associated neurologic disability under DC 8520 of 38 C.F.R. § 4.124a.  This DC rates impairment of the sciatic nerve with 10 percent authorized for mild incomplete paralysis, 20 percent for moderate incomplete paralysis, 40 percent for moderately severe incomplete paralysis, 60 percent for severe incomplete paralysis evidence by muscular atrophy, and for complete paralysis, 80 percent.  

The medical evidence dated since August 4, 2011 indicates mild to moderate neurological symptoms.  The August 2011 VA examiner found incapacitating episodes due to IVDS, but did not find the Veteran with sciatica, radiculopathy, or with any other neurologic abnormalities.  The August 2015 VA examiner noted IVDS, but did not find that the Veteran experienced incapacitating episodes in the previous 12 months.  The examiner did note lumbar radiculopathy and paresthesias in the right lower extremity.  However, the August 2015 report does not indicate anything more than moderate impairment.  After noting a positive straight leg raising test on the right side, the examiner noted moderate intermittent pain and paresthesias into the right leg.  Later in the report, the examiner characterized the radiculopathy as mild.  Further, the examiner noted a normal gait, full right leg muscle strength of 5/5, no muscle atrophy, and normal reflex and sensory examinations.  The examiner also found no other neurologic abnormalities.  These findings are not countered by medical evidence found in VA, private, and SSA records.  Thus, based on the evidence dated since August 4, 2011, a rating higher than 20 percent would be unwarranted under DC 8520 for neurologic abnormalities associated with lumbar spine disability.  38 C.F.R. § 4.124a.  

Based on the foregoing, the maximum combined rating for separate orthopedic and neurologic impairment under this general rating formula would not exceed the 40 percent awarded under the rating formula regarding IVDS.  With the orthopedic disability rated as 20 percent disabling, and the separate neurologic disability rated as either 10 or 20 percent disabling, the combined rating would total between 30 and 40 percent.  See 38 C.F.R. § 4.25.  Hence, the assignment of a separate rating beyond August 4, 2011 for neurologic abnormality would not benefit the Veteran - rating the separate manifestations under the General Rating Formula for Diseases and Injuries of the Spine would not exceed the 40 percent rating already assigned under the Formula for Rating IVDS Based on Incapacitating Episodes.   

In assessing the claim, the Board has considered the Veteran's lay assertions.  He is competent to report observable symptoms such as pain and limitation in his back and lower extremities.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, on the issue of the degree of the Veteran's impairment, the medical evidence is more credible.  And this evidence preponderates against the notion that the Veteran experiences forward flexion of 30 degrees or less, or that he experiences moderately severe or worse paralysis in his right lower extremity.  As the medical evidence is more credible, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  Indeed, the lay evidence pales into insignificance when compared with the far more probative objective record, and the findings by the neutral August 2011 and August 2015 VA examiners.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack thereof, preponderates against the Veteran's assertions regarding the severity of his lumbar spine and associated radiculopathy.  

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The assignment of a separate disability rating from August 4, 2011, for right lower extremity lumbar radiculopathy of the sciatic nerve, associated with intervertebral disc syndrome and degenerative arthritic changes, is denied.   


REMAND

Another remand is warranted for the service connection claim for hepatitis C and for the claim to a TDIU.  

In the August 2014 remand, the Board found inadequate an August 2011 medical opinion addressing the service connection claim for hepatitis C.  The Board asked for an additional opinion specifically addressing evidence of record such as STRs documenting abnormal liver functioning (including laboratory slips), a service examination, and treatment records, and lay allegations of exposure to hepatitis C in service by receiving air gun vaccinations or being stationed in undeveloped countries with unsanitary eating and water conditions.  

In response, the Veteran underwent additional VA examination in August 2015.  However, the August 2015 medical opinion mirrors the inadequate August 2011 opinion.  Each examiner attributed the Veteran's hepatitis C to a pre-service blood transfusion necessitated by a stabbing wound, without addressing the issues noted in the August 2014 remand.  As such, a remand is warranted for an examination and opinion complying with the August 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Further, the August 2015 opinion appears to rely heavily on recent medical evidence indicating that, due to medical treatment, the Veteran's hepatitis C has resolved.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As the Veteran has been diagnosed with hepatitis C during the appeal period (i.e., since July 2006), his claim for compensation continues despite any recent evidence indicating quiescent hepatitis C.  

The claim for a TDIU must be remanded as well because it is inextricably intertwined with the remanded service connection claim.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Lastly, any outstanding VA treatment records should be included in the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Include in the record any outstanding VA treatment records, the most recent of which are dated in January 2013.

2.  Return the Veteran's case to the August 2015 VA examiner (or suitable substitute) for review and elaboration of his report regarding the Veteran's service connection claim for hepatitis C.  The examiner should review the entire claims folder, and then respond to the following question: 

Is it as likely as not (i.e., probability of 50 percent or higher) that the Veteran's hepatitis C is related to an in-service disease, event, or injury?

In answering this question, please discuss the significance of STRs documenting abnormal liver functioning.  See STRs dated March 1981, April 1981, May 1981, April 1982.  The examiner should further note all of the Veteran's contentions of exposure in service, which include receiving air gun vaccinations, being stationed in undeveloped countries with unsanitary eating and water conditions, and sharing razors and toothbrushes.  

Please also note that a medical nexus opinion must be provided even though evidence indicates that the Veteran's hepatitis C has resolved since filing his service connection claim in July 2006.  

Please provide a rationale for any opinion rendered. 

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claims, to include the TDIU claim, should be readjudicated.  All evidence received since the December 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided a new SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


